Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

These comments are made in addition to the remarks in Applicant’s specification and arguments, concerning the manner in which the invention distinguishes from the art discussed therein.  The Examiner notes that the prior art does not disclose or suggest the claimed combination including particularly a paper sheet processing apparatus comprising…a magnetic sensing unit comprising a plurality of magnetic sensors; a controller…a housing…the housing including a placing plate on which the paper sheet is to be stacked and a spring that pushes the placing plate…and wherein each of the plurality of magnetic sensors are disposed at different respective predetermined positions along the pushing direction of the spring, each of the plurality of magnetic sensors detecting a magnetic field when the placing plate reaches each respective predetermined position, wherein the controller transmits the information stored in the storage to a server; counts a number of paper sheets that are stacked in the housing after a respective magnetic sensor detects the magnetic field, informs to an external device that the housing is approaching a full state after a respective magnetic sensor detects the magnetic field and before the counted number exceeds a first threshold, and stops storing the paper sheet into the housing when the counted number reaches a second threshold greater than the first threshold”, in combination with the remaining elements and limitations as described in Claim 18.  



The foregoing is an Examiner’s Statement of Reasons for Allowance.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


January 28, 2022